Title: From Thomas Jefferson to John Taylor, 17 June 1821
From: Jefferson, Thomas
To: Taylor, John


Dear Sir
Monticello
June 17. 21.
My grandson lately returned from Warren where he had explanations on the subject of your letters, with Sarah Nicholas the eldest daughter and Mentor of the family. she acknoleged the distresses of the family, and agreed to accept what was proposed on two conditions. 1. that the money comes not from my self. 2. that they should be permitted to repay it, if ever in their power. as to the 1st I had authorised my grandson to give the most positive assurances.  as to the 2d there was no danger of it’s occurrence. while living on the estate, which will be till the fall when it will be sold, they have for their table what is raised on that, but she said they had not wherewithal to buy groceries. I presume therefore your 1st donation will be immediately acceptable, and if you will inclose me a check of a bank in Fredericksburg on a bank of Richmond I can pass it thro’ my grandson to their use and perfectly covered. ever &  affectionately yoursTh: Jefferson